DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,985,273 to Terry in view of US 6,745,868 to Cheval.
Regarding claim 1, Terry ‘273 discloses a fall restraint apparatus comprising: a cart 10 having a frame 12 and two front wheels 14 and two rear wheels 14 coupled to said frame 12; one or more anchor points 36 secured to said frame 12. Terry ‘273 teaches an anchoring plate 26 that is coupled to the frame 12 including means for adjusting the raised and lowered position of the plate 26 as the plate 26 engages a lower surface.
It is well known in the art to use a magnet to contact a metal surface to support a tethering means relative to the surface to keep a user from falling and the securely attach to the surface without marring the surface. In fact, it would have been obvious to replace plate 26 of Terry ‘273 with the magnet taught in Cheval ‘868 in order to provide a more stable connection to a surface while also allowing for the surface not to be damaged or marred.

Therefore, replacing the plate 26 of Terry ‘273 with the magnet taught in Cheval ‘868 (col. 1, lines 36-38) wherein the means for selectively energizing and de-energizing said magnet would be the raising and lowering function already disclosed by Terry ‘273 — noting that energizing the magnet is simply lowering the magnet to the surface; wherein said magnet could engage a roof surface in said lowered position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify plate 26 of Terry ‘273 with the magnetic plate of Cheval ‘868 in order to effectively release and secure the cart relative to a surface without marring the surface.
Regarding claim 2, Terry ‘273, as modified, discloses further comprising a steering mechanism 24 coupled to said two front wheels 14.
Regarding claim 4, Terry ‘273, as modified, discloses further comprising two or more outriggers 38 coupled to said frame 12 and having an adjustable height (Fig. 4 — path P).
Regarding claim 5, Terry ‘273, as modified, discloses wherein said two or more outriggers 38 are laterally adjustable (Fig. 4 — Path P).
Regarding claim 6, Terry ‘273, as modified, discloses where Cheval ‘868 teaches wherein said magnet is an electromagnet (col. 1, lines 35-38).
Regarding claim 7, Terry ‘273, as modified, discloses where Cheval ‘868 teaches wherein said magnet is a permanent lift magnet (col. 1, lines 35-38).

Regarding claim 8, Terry ‘273, as modified, discloses where Cheval ‘868 teaches wherein said magnet 1 comprises a plurality of magnets (Cheval teaches one or more anchors which may be modified into magnets).

It is well known in the art to use a magnet to contact a metal surface to support a tethering means relative to the surface to keep a user from falling and securely attach to the surface without marring the surface. In fact, it would have been obvious to replace plate 26 of Terry ‘273 with the magnet taught in Cheval ‘868 in order to provide a secure connection to a surface while also allowing for the surface not to be damaged or marred.
For example, Cheval ‘868 teaches a safety device having a magnet (col. 1, lines 36-38) that attaches to a surface to prevent marring the attached surface.
Therefore, replacing the plate 26 of Terry ‘273 with the magnet taught in Cheval ‘868 (col. 1, lines 36-38) wherein the means for selectively energizing and de-energizing said magnet would be the raising and lowering function already disclosed by Terry ‘273 — noting that energizing the magnet is simply lowering the magnet to the surface; wherein said magnet could engage a roof surface in said lowered position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify plate 26 of Terry ‘273 with the magnet plate of Cheval ‘868 in order to effectively release and secure the cart relative to a surface without marring the surface.
Regarding claim 11, Terry ‘273, as modified, discloses further comprising two or more outriggers 38 coupled to said frame 12 and having an adjustable height. (Fig. 4 — path P)

Regarding claim 13, Terry ‘273, as modified, discloses where Cheval ‘868 teaches wherein said magnet is an electromagnet. (col. 1, lines 35-38)
Regarding claim 14, Terry ‘273, as modified, discloses where Cheval ‘868 teaches wherein said magnet is a permanent lift magnet. (col. 1, lines 35-38)
Regarding claim 15, Terry ‘273, as modified, discloses where Cheval ‘868 teaches wherein said magnet 1 comprises a plurality of magnets (Cheval teaches one or more anchors which may be modified into magnets).
Regarding claim 16, Terry ‘273 discloses a fall restraint apparatus comprising: a cart 10 having a frame12 and two front wheels 14 and two rear wheels14 coupled to said frame 12, and a steering mechanism 24 coupled to said two front wheels 14; one or more anchor points 36 secured to said frame 12; two or more outriggers 38 coupled to said frame 12 and having an adjustable height (Fig. 4 — Path P); a plate 26 having a lower surface and coupled to said frame 12, said plate 26 adjustable between a raised position and a lowered position; a crank secured to a threaded rod coupled to said frame 12 and said plate 26 for lowering and raising said plat 26 (col. 3, lines 43-47); wherein said lower surface of said plate could engage a roof surface in said lowered position.
It is well known in the art to use a magnet to contact a metal surface to support a tethering means relative to the surface to keep a user from falling and securely attach to the surface without marring the surface. In fact, it would have been obvious to replace plate 26 of Terry ‘273 with the magnet taught in Cheval ‘868 in order to provide a secure connection to a surface while also allowing for the surface not to be damaged or marred.
For example, Cheval ‘868 teaches a safety device having a magnet (col. 1, lines 36-38) that attaches to a surface to prevent marring the attached surface.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify plate 26 of Terry ‘273 with the magnet of Cheval ‘868 in order to effectively release and secure the cart relative to a surface without marring the surface.
Regarding claim 18, Terry ‘273, as modified, discloses wherein said two or more outriggers are laterally adjustable. (Fig. 4 — path P)
Regarding claim 19, Terry ‘273, as modified, discloses where Cheval ‘868 teaches wherein said magnet is an electromagnet. (col. 1, lines 35-38)
Regarding claim 20, Terry ‘273, as modified, discloses where Cheval ‘868 teaches wherein said magnet is a permanent lift magnet. (col. 1, lines 35-38)


Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,985,273 to Terry in view of US 6,745,868 to Cheval as applied to claims 1, 2, 4-8, 9, 11-16 and 18-20 above, and further in view of US 4,819,767 to Laird.
Regarding claims 3, 10 and 17, Terry ‘868, as modified, teaches a steering mechanism and two front wheels attached to and functioning for the cart 10. It is well known in the art to including a releasable brake on a steering mechanism engaging wheels on a cart like vehicle. In fact, Laird ‘767 teaches a releasable brake 82 for selectively engaging wheels 25 on a cart 12. 
.

Response to Arguments
Applicant's arguments filed 9/8/21 have been fully considered but they are not persuasive. Applicant argues that Terry does not disclose, teach or suggest an active anchoring means to secure the cart to a surface.  In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).
For the sake of argument, the examiner submits that the claims do not recite securing the cart to a surface. Applicant is arguing limitations that are not claimed.
 The examiner further submits that Terry does in fact teach an anchoring plate 26 that engages a lower surface to prevent unwanted rolling.  Noting that the claims simply recite engaging a roof surface in a lowered position.  Terry clearly teaches engaging a surface in a lowered position to secure the cart from unwanted rolling.  Noting that the claims lack the securing language that applicant is arguing.  Also the plate 26 of Terry is taught to be for the purpose of stabilization and to prevent rolling.  Securing simply means to fix or attach firmly so that it cannot be moved.  Plate 26 of Terry clearly achieves that purpose.
 Further, Terry has also been modified by the magnet taught in Cheval, as clearly stated and explained in the previous office action (repeated in its entirety above). 
Next, Applicant argues that Cheval does not disclose, teach or suggest a safety cart for selectively engaging a roof surface to arrest a fall from a roof.  Again, it has been held that one cannot In re Keller, 208 USPQ 871 (CCPA 1981).
Further, the claims do not recite a safety cart for selectively engaging a roof surface to arrest a fall from a roof.  Again, applicant is arguing limitations that are not claimed.  
Further, Cheval is used to modify the anchor plate of the cart taught in Terry with a magnetic material.  Noting that Cheval modifies its anchor own plate with an electro-magnet or permanent magnet – noting the plate in Cheval may be various materials including a magnetic material.  The examiner has established a prima facie case for a proper obviousness rejection.  It is would have been obvious to modify an anchor plate with magnetic material in order to attach/secure to a surface without marring the surface. Cheval teaches modifying an anchor plate with an electromagnet or a permanent magnet so that other forms of attachment may be used, such as magnetic attraction (col. 1, lines 35-38).
As stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify plate 26 of Terry ‘273 with the magnet of Cheval ‘868 in order to effectively release and secure the cart relative to a surface without marring the surface.  Note that Cheval teaches that an anchor plate could be modified with magnetic material (col. 2, lines 35-38).
The examiner has clearly articulated why it would be obvious to combine the references.
Applicant further argues that “neither Terry nor Cheval, alone or in combination teach or suggest a magnet that is selectively energized and de-energized coupled to the frame of the cart and, adjustable between a raised position and a lowered position, as claimed.”
The examiner submits that Terry as modified by the magnetic material taught in Cheval teaches a magnet (Cheval – col. 1, lines 36-38) that is selectively energized (lowered) and de-energized (raised).   Terry teaches the raising and lowering which in turn is the energizing and de-energizing of the modified plate material (cheval modifies the plate with magnetic material).  Applicant’s specification defines de-energized as being when the magnet is released (para 19).  The examiner submits that Terry teaches that 
The rejection is proper and maintained.  Obviousness has been clearly established and articulated in the prior art rejection.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632